Title: To Benjamin Franklin from John Shaffer, 19 November 1783
From: Shaffer, John
To: Franklin, Benjamin


          
            Sir
            Paris ce 19 9bre 83
          
          My Avocat has informed me that it is Nessesary that your Son Wm Temple, Should Right a line to the Letn Creminel, to Convince him that he has Not Said that I am a bad Subject &&&,
          If he Realy has Not Said what I am acused of he Canot Refuse me my Request,
          My trial Comes On to morrow without fail. Thierefore you Canot Consistant with Reason Refuse me what I ask you.
          Mr Temple has Refused me and Sais he will Not medle with my affairs, wich is a Proof that he has indeavored to ingure me as much as Posible but hope in the Course of life will meat for an Explanation wich will be a Sattisfaction,
          I am without a farthing of Money if you will be Kind Enough to make me a Small advance belive me Sir it will be Returned with gratitude,
          One line from Mr Temple your Son will be Of Great Servise to me.
          I have the honour to be with Respect Sir your most Obedent and Very humble Servent
          
            J. Schaffer
          
         
          Addressed: A Son Exelance / Monsieur le Docteuer / franklin En Son Lhotel / A Passy
        